UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):November 13, 2007 TECHNOLOGY RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Florida 0-13763 59-2095002 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 5250-140th Avenue North, Clearwater, Florida 33760 (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code: (727) 535-0572 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. OnNovember 13, 2007, Technology Research Corporation issued a press release announcing its financial results for itssecond quarterendedSeptember 30, 2007. A copy of the press release is furnished as Exhibit 99.1 to this report. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) The following exhibit is filed as part of this report: Exhibit No. 99.1 Description Press release issuedNovember 13, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TECHNOLOGY RESEARCH CORPORATION Date:November 13, 2007 By: /s/Barry H. Black Name:Barry H. Black Title: VP of Finance CFO 3
